COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


LORAIN WALKER
                                                                MEMORANDUM OPINION ∗
v.     Record No. 1104-10-4                                         PER CURIAM
                                                                  NOVEMBER 16, 2010
ALEXANDRIA REDEVELOPMENT & HOUSING
 AUTHORITY AND NATIONAL UNION FIRE INSURANCE
 CO. OF PITTSBURGH


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Lorain Walker, pro se, on brief).

                 (Jennifer R. Helsel; Michelle L. Diamantes; Jordan Coyne & Savits,
                 L.L.P., on brief), for appellees.


       Lorain Walker appeals a decision of the Workers’ Compensation Commission finding her

injury occurred over the course of three days and was not compensable under the Workers’

Compensation Act. On appeal, she contends the commission erred in failing to (1) find her

supervisor violated an internal company policy by failing to submit an accident report, and

(2) reinstate the vacation days she used for doctor’s appointments and when her back pain

prevented her from working. We have reviewed the record and the commission’s opinion and

find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Walker v. Alexandria Redevelopment & Hous. Auth.,

VWC File No. VA 010-0242-6197 (Apr. 9, 2010). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the




       ∗
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27. 1

                                                                                      Affirmed.




       1
         We deny the motions to dismiss filed by the appellees. We deny appellant’s motion to
have a copy of the transcript included in the record. We grant appellant’s motion to waive the
bond for costs.
                                              -2-